DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 2, 4, 6, 7, 10-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art does not teach or suggest a method of processing at least one tissue sample which has been removed from a patient using a biopsy system, the method comprising: (a) depositing the at least one tissue sample into a flexible tissue sample tray by transporting the at least one tissue sample though a hollow cutter of the biopsy system and into the flexible tissue sample tray; (b) removing the at least one tissue sample from the biopsy system, the act of removing the at least one tissue sample from the biopsy system including removing the flexible tissue sample tray away from the biopsy system; (c) forming, in a tissue container, first tracking data associated with the at least one tissue sample; (d) forming, in a transport container, second tracking data including one or more elements of the first tracking data and associated with the at least one tissue sample; (h) scanning the second tracking data upon arrival to the second location; and (i) confirming, using one or more control units, an at least partially matching -2-Serial No. 15/638,843 relationship .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUELINE BRAZIN whose telephone number is (571)270-1457.  The examiner can normally be reached on M-F 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 21267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/JB/
/MATTHEW D KRCHA/Primary Examiner, Art Unit 1798